               Case 19-13616           Doc 1              Filed 10/24/19 Entered 10/24/19 14:33:50                              Desc Main
                                                            Document     Page 1 of 61
 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF MASSACHUSETTS

 Case number (if known):                                      Chapter you are filing under:

                                                                       Chapter 7
                                                                       Chapter 11
                                                                       Chapter 12
                                                                                                                          Check if this is an
                                                                       Chapter 13
                                                                                                                           amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                         12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Catherine
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          A
     passport).                        Middle Name                                            Middle Name

                                       Costa
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   2        5       2    3   xxx – xx –
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
               Case 19-13616       Doc 1           Filed 10/24/19 Entered 10/24/19 14:33:50                                 Desc Main
                                                     Document     Page 2 of 61
Debtor 1     Catherine A Costa                                                             Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                  I have not used any business names or EINs.                I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in       Business name                                                Business name
     the last 8 years
                                  Business name                                                Business name
     Include trade names and
     doing business as names
                                  Business name                                                Business name

                                               –                                                           –
                                  EIN                                                          EIN

                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  151 Bishops Terrace
                                  Number       Street                                          Number      Street




                                  Hyannis                         MA       02601
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Barnstable
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this                  Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.


                                         I have another reason. Explain.                            I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                              Chapter 7

                                        Chapter 11

                                        Chapter 12

                                        Chapter 13



Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
              Case 19-13616        Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                            Desc Main
                                                 Document     Page 3 of 61
Debtor 1     Catherine A Costa                                                      Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                      court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                      pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                      behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                      Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                      than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                      fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                      Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY
                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY
                                 District                                               When                    Case number
                                                                                               MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                 Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an            District                                               When                    Case number,
    affiliate?                                                                                 MM / DD / YYYY   if known


                                 Debtor                                                             Relationship to you

                                 District                                               When                    Case number,
                                                                                               MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?
                                     Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
              Case 19-13616            Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                            Desc Main
                                                     Document     Page 4 of 61
Debtor 1     Catherine A Costa                                                         Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor            No. Go to Part 4.
    of any full- or part-time
    business?
                                         Yes. Name and location of business


    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                         No.   I am not filing under Chapter 11.

    For a definition of small            No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).
                                         Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any               No
    property that poses or is
    alleged to pose a threat of
                                         Yes. What is the hazard?

    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
              Case 19-13616             Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                            Desc Main
                                                      Document     Page 5 of 61
Debtor 1     Catherine A Costa                                                           Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a
    briefing about
                             I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
    briefing about credit    I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,
    you are not eligible
                             I certify that I asked for credit counseling                I certify that I asked for credit counseling
                               services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                             I am not required to receive a briefing about               I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:

                                  Incapacity.    I have a mental illness or a mental          Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.

                                  Disability.    My physical disability causes me             Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.

                                  Active duty. I am currently on active military              Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
              Case 19-13616         Doc 1           Filed 10/24/19 Entered 10/24/19 14:33:50                          Desc Main
                                                      Document     Page 6 of 61
Debtor 1     Catherine A Costa                                                         Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                               No. Go to line 16b.
                                               Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?
                                         No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                      administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
    available for distribution                      Yes

    to unsecured creditors?

18. How many creditors do                1-49                            1,000-5,000                        25,001-50,000
    you estimate that you
    owe?
                                         50-99                           5,001-10,000                       50,001-100,000
                                         100-199                         10,001-25,000                      More than 100,000
                                         200-999

19. How much do you                      $0-$50,000                      $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to
    be worth?
                                         $50,001-$100,000                $10,000,001-$50 million            $1,000,000,001-$10 billion
                                         $100,001-$500,000               $50,000,001-$100 million           $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million          More than $50 billion

20. How much do you                      $0-$50,000                      $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to
    be?
                                         $50,001-$100,000                $10,000,001-$50 million            $1,000,000,001-$10 billion
                                         $100,001-$500,000               $50,000,001-$100 million           $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                          page 6
              Case 19-13616        Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50                              Desc Main
                                                  Document     Page 7 of 61
Debtor 1     Catherine A Costa                                                        Case number (if known)


 Part 7:      Sign Below
For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                 and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                 or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                 proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                 fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                 connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                 or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                 X /s/ Catherine A Costa                                     X
                                    Catherine A Costa, Debtor 1                                  Signature of Debtor 2

                                    Executed on 10/24/2019                                       Executed on
                                                MM / DD / YYYY                                                 MM / DD / YYYY




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
              Case 19-13616        Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                             Desc Main
                                                 Document     Page 8 of 61
Debtor 1     Catherine A Costa                                                       Case number (if known)

For your attorney, if you are    I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one               eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                 relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by    the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need     certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.               is incorrect.



                                 X /s/ Brian D. Widegren                                               Date 10/24/2019
                                    Signature of Attorney for Debtor                                        MM / DD / YYYY


                                    Brian D. Widegren
                                    Printed name
                                    Brian D. Widegren
                                    Firm Name
                                    72 Route 28- Suite 6
                                    Number          Street
                                    West Harwich, MA

                                    02671


                                    City                                                       State           ZIP Code


                                    Contact phone (508) 432-2600                     Email address brianwidegren@gmail.com


                                    527150                                                     MA
                                    Bar number                                                 State




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
                  Case 19-13616                      Doc 1     Filed 10/24/19 Entered 10/24/19 14:33:50                                  Desc Main
                                                                 Document     Page 9 of 61
  Fill in this information to identify your case and this filing:
  Debtor 1               Catherine                   A                    Costa
                         First Name                  Middle Name          Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

  Case number
  (if known)                                                                                                                      Check if this is an
                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                       What is the property?                            Do not deduct secured claims or exemptions. Put the
4 Town Hall Rd.                                            Check all that apply.                            amount of any secured claims on Schedule D:
                                                                                                            Creditors Who Have Claims Secured by Property.
Street address, if available, or other description
                                                              Single-family home
                                                              Duplex or multi-unit building                Current value of the             Current value of the
                                                              Condominium or cooperative                   entire property?                 portion you own?
Truro                            MA       02666               Manufactured or mobile home                              $422,958.00                  $211,350.00
City                             State    ZIP Code
                                                              Land
                                                              Investment property                          Describe the nature of your ownership

Barnstable                                                    Timeshare                                    interest (such as fee simple, tenancy by the
                                                                                                            entireties, or a life estate), if known.
County                                                        Other

                                                           Who has an interest in the property?
                                                                                                            Tenant in Common
                                                           Check one.

                                                              Debtor 1 only                                    Check if this is community property
                                                              Debtor 2 only                                     (see instructions)

                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                       
       entries for pages you have attached for Part 1. Write that number here.............................................................           $211,350.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
                  Case 19-13616              Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                                    Desc Main
                                                            Document     Page 10 of 61
Debtor 1         Catherine A Costa                                                                  Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                     
     entries for pages you have attached for Part 2. Write that number here.............................................................                  $0.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe............
                               See continuation page(s).                                                                                               $728.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe............


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe............
                               TV & Copier                                                                                                               $70.00

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe............
                               Bike $100                                                                                                               $125.00
                                Tent $25

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                    Case 19-13616                            Doc 1              Filed 10/24/19 Entered 10/24/19 14:33:50                                                                Desc Main
                                                                                 Document     Page 11 of 61
Debtor 1          Catherine A Costa                                                                                                     Case number (if known)

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

           No
           Yes. Describe............
                                Clothes                                                                                                                                                                           $200.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

           No
           Yes. Describe............


13. Non-farm animals
    Examples: Dogs, cats, birds, horses

           No
           Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list

           No
           Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                       
    attached for Part 3. Write the number here.......................................................................................................................                                          $1,123.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                    Institution name:

             17.1.        Checking account:                      Checking account - Seamen's Bank emding 3546                                                                                                          $31.29
             17.2.        Checking account:                      Checking account - Citizens Bank ending 6903-0                                                                                                   $128.90
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

           No
           Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 3
                   Case 19-13616                     Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                                  Document     Page 12 of 61
Debtor 1         Catherine A Costa                                                                 Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                  page 4
                  Case 19-13616                     Doc 1           Filed 10/24/19 Entered 10/24/19 14:33:50                    Desc Main
                                                                     Document     Page 13 of 61
Debtor 1        Catherine A Costa                                                                 Case number (if known)

Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                                  Federal:
           about them, including whether
           you already filed the returns                                                                                   State:
           and the tax years.....................................
                                                                                                                           Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                     Alimony:

                                                                                                              Maintenance:

                                                                                                              Support:

                                                                                                              Divorce settlement:

                                                                                                              Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                               Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim..............
                                             Interest in possible claim regarding internal bleeding, potentially                                Unknown
                                                      caused by Zerelto

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim..............


35. Any financial assets you did not already list

          No
          Yes. Give specific information



Official Form 106A/B                                                     Schedule A/B: Property                                                       page 5
                   Case 19-13616                     Doc 1           Filed 10/24/19 Entered 10/24/19 14:33:50                                               Desc Main
                                                                      Document     Page 14 of 61
Debtor 1         Catherine A Costa                                                                                   Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                       
    attached for Part 4. Write that number here.......................................................................................................................       $160.19


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

           No. Go to Part 6.
           Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
           Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

           No
           Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
           Yes. Describe................


41. Inventory

           No
           Yes. Describe................


42. Interests in partnerships or joint ventures

           No
           Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

           No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                  No
                        Yes. Describe..............


44. Any business-related property you did not already list

           No
           Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                       
    attached for Part 5. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                    Case 19-13616                    Doc 1           Filed 10/24/19 Entered 10/24/19 14:33:50                                               Desc Main
                                                                      Document     Page 15 of 61
Debtor 1          Catherine A Costa                                                                                  Case number (if known)


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

           No. Go to Part 7.
           Yes. Go to line 47.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

           No
           Yes............................


48. Crops--either growing or harvested

           No
           Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes..............................


50. Farm and fishing supplies, chemicals, and feed

           No
           Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                       
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
           Yes. Give specific information.


                                                                                                                                 
54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                    Case 19-13616                        Doc 1            Filed 10/24/19 Entered 10/24/19 14:33:50                                                      Desc Main
                                                                           Document     Page 16 of 61
Debtor 1           Catherine A Costa                                                                                          Case number (if known)


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                    
55. Part 1: Total real estate, line 2..............................................................................................................................................   $211,350.00

56. Part 2: Total vehicles, line 5                                                                                           $0.00

57. Part 3: Total personal and household items, line 15                                                               $1,123.00

58. Part 4: Total financial assets, line 36                                                                              $160.19

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................               $1,283.19             property total                +            $1,283.19


63. Total of all property on Schedule A/B.                                                                                                                                                  $212,633.19
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
              Case 19-13616          Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50               Desc Main
                                                   Document     Page 17 of 61
Debtor 1    Catherine A Costa                                                   Case number (if known)


6.   Household goods and furnishings (details):

     Deck Furniture                                                                                                   $72.00

     Bedroom 2 Furniture                                                                                              $30.00

     Livingroom Furniture                                                                                            $145.00

     Kitchenware $260                                                                                                $285.00
     Bathtowels/rack $25
     Misc outdoor tools $60                                                                                          $196.00
     Vacuum, pictures, clock, knick knacks $71
     Fans, A/C $65




Official Form 106A/B                                   Schedule A/B: Property                                           page 9
               Case 19-13616             Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                              Desc Main
                                                      Document     Page 18 of 61
 Fill in this information to identify your case:
 Debtor 1            Catherine            A                      Costa
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS
                                                                                                                    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:       Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $211,350.00                $10,139.00          11 U.S.C. § 522(d)(1)
4 Town Hall Rd.                                                                  100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      1.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $72.00                     $72.00           11 U.S.C. § 522(d)(3)
Deck Furniture                                                                   100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       6
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
               Case 19-13616           Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                      Desc Main
                                                    Document     Page 19 of 61
Debtor 1      Catherine A Costa                                                      Case number (if known)

 Part 2:       Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $30.00                   $30.00           11 U.S.C. § 522(d)(3)
Bedroom 2 Furniture                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $145.00                 $145.00           11 U.S.C. § 522(d)(3)
Livingroom Furniture                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $285.00                 $285.00           11 U.S.C. § 522(d)(3)
Kitchenware $260                                                            100% of fair market
Bathtowels/rack $25                                                          value, up to any
Line from Schedule A/B:     6                                                applicable statutory
                                                                             limit

Brief description:                                       $196.00                 $196.00           11 U.S.C. § 522(d)(3)
Misc outdoor tools $60                                                      100% of fair market
Vacuum, pictures, clock, knick knacks                                        value, up to any
$71                                                                          applicable statutory
Fans, A/C $65                                                                limit
Line from Schedule A/B: 6

Brief description:                                       $70.00                   $70.00           11 U.S.C. § 522(d)(5)
TV & Copier                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $125.00                 $125.00           11 U.S.C. § 522(d)(5)
Bike $100                                                                   100% of fair market
Tent $25                                                                     value, up to any
Line from Schedule A/B:     9                                                applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(3)
Clothes                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $31.29                   $31.29           11 U.S.C. § 522(d)(5)
Checking account - Seamen's Bank                                            100% of fair market
emding 3546                                                                  value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit

Brief description:                                       $128.90                 $128.90           11 U.S.C. § 522(d)(5)
Checking account - Citizens Bank ending                                     100% of fair market
6903-0                                                                       value, up to any
Line from Schedule A/B: 17.2                                                 applicable statutory
                                                                             limit



Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
               Case 19-13616           Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                      Desc Main
                                                    Document     Page 20 of 61
Debtor 1      Catherine A Costa                                                      Case number (if known)

 Part 2:       Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      Unknown                    $0.00           11 U.S.C. § 522(d)(5)
Interest in possible claim regarding                                        100% of fair market
internal bleeding, potentially caused by                                     value, up to any
Zerelto                                                                      applicable statutory
Line from Schedule A/B:  33                                                  limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                  Case 19-13616             Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                            Desc Main
                                                         Document     Page 21 of 61
  Fill in this information to identify your case:
  Debtor 1             Catherine             A                      Costa
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

  Case number
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $412,819.26             $211,350.00            $201,469.26
Mr. Cooper                                       4 Town Hall Road, Truro, MA
Creditor's name
8950 Cypress Waters Blvd                         02666
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Copplee
City
                         TX
                         State
                                 75019
                                 ZIP Code
                                                  Unliquidated
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   Mortgage
       to a community debt
Date debt was incurred                           Last 4 digits of account number        3     4    6    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $412,819.26

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                            $412,819.26

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
                 Case 19-13616              Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50                            Desc Main
                                                          Document     Page 22 of 61
  Fill in this information to identify your case:
  Debtor 1             Catherine             A                      Costa
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

  Case number
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
                                                            Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                            Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt            Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                 Case 19-13616              Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50                               Desc Main
                                                          Document     Page 23 of 61
Debtor 1       Catherine A Costa                                                                Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $150.00
Cape Cod Hospital                                           Last 4 digits of account number         4     2    1    Y
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 55396
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Boston                         MA       02205
                                                             Disputed
City                           State    ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                              Student loans
 Debtor 2 only                                              Obligations arising out of a separation agreement or divorce
                                                               that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Medical Services
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                            $114.47
Cape Cod Othopedics                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
130 North Street
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Hyannis                        MA       02601
                                                             Disputed
City                           State    ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
 Debtor 1 only                                              Student loans
                                                             Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Medical Services
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 24 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.3                                                                                                                              $2,628.00
Capital One Bank USA                                     Last 4 digits of account number       9    5    0    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Revolving
PO Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130-0218
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                              $2,004.00
Chase Card                                               Last 4 digits of account number       5    5    8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Revolving
PO Box 15123
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                                $50.00
Comcast                                                  Last 4 digits of account number       6    2    4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
676 Island Pond Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Manchester                    NH      03109-4840
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Company
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 25 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.6                                                                                                                              $1,658.00
Credit One Bank                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Revolving
PO Box 98873
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Las Vegas                     NV      89193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
   4.7                                                                                                                               $160.92
Eversource                                               Last 4 digits of account number       0    0    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 660753
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                        TX      75266-0753
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Company
Is the claim subject to offset?
 No
 Yes
   4.8                                                                                                                               $283.24
Eversource                                               Last 4 digits of account number       0    0    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 250
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Norwood                       MA      02062
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Company
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 26 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.9                                                                                                                              $5,300.00
Fingerhut/Webbank                                        Last 4 digits of account number       9    4    2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6250 Ridgewood Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Cloud                   MN      56303-0820
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                               $935.00
First Premier Bank                                       Last 4 digits of account number       6    4    6    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Revolving
3820 N Louise Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 5524                                               Contingent
                                                          Unliquidated
Sioux Falls                   SD      57107-5524
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.11                                                                                                                              $1,545.00
First Premier Bank                                       Last 4 digits of account number       4    3    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3820 N Louise Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 5524                                               Contingent
                                                          Unliquidated
Sioux Falls                   SD      57107-5524
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 27 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.12                                                                                                                              $9,600.00
John Clark                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 680
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Truro                         MA      02666
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Right to receive income form jointly owned propert
Is the claim subject to offset?
 No
 Yes
  4.13                                                                                                                                 $0.00
Joyce McIntyre, M.D                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
76 Airline Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
South Dennis                  MA      02660
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
 No
 Yes
  4.14                                                                                                                              $2,103.00
JPMCB Card Services                                      Last 4 digits of account number       6    8    5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 15369
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850-5369
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 28 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.15                                                                                                                              $8,270.00
Lending Club Corporation                                 Last 4 digits of account number       2    3    9    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/13/17
21 Stevenson, Suite 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
San Francisco                 CA      94105-2985
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Installment Account
Is the claim subject to offset?
 No
 Yes
  4.16                                                                                                                              $5,405.00
LVNV Funding LLC                                         Last 4 digits of account number       9    4    2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
200 Meeting Street, Ste #206
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Greenville                    SC      29601
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Purchased Debt
Is the claim subject to offset?
 No
 Yes
  4.17                                                                                                                               $400.00
Maggie Sawyer                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7 Wildwood Path
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
West Yarmouth                 MA      02673
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Personal Loan
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 29 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.18                                                                                                                               $450.00
Mason Easy Pay                                           Last 4 digits of account number       2    3    0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2808
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Monroe                        WI      53566-8008
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.19                                                                                                                               $580.00
Masseys                                                  Last 4 digits of account number       2    3    A    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2822
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Monroe                        WI      53566-8022
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.20                                                                                                                              $1,253.00
Merrick Bank                                             Last 4 digits of account number       8    9    4    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Revolving
PO Box 9201
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Old Bethpage                  NY      11804-9001
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
                 Case 19-13616           Doc 1         Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                        Document     Page 30 of 61
Debtor 1       Catherine A Costa                                                           Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.21                                                                                                                               $400.00
Mongomery ward                                           Last 4 digits of account number       1    2    9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1112 7th Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Monroe                        WI      53566-1364
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.22                                                                                                                              $1,750.00
Stoneberry                                               Last 4 digits of account number       2    3    C    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2820
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Monroe                        WI      53566-8020
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
  4.23                                                                                                                              $3,162.00
Toyota Financial Services                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/22/2016
PO Box 9786
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Cedar Rapids                  IA      52409-0004
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Auto Lease
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9
                Case 19-13616             Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                          Desc Main
                                                       Document     Page 31 of 61
Debtor 1       Catherine A Costa                                                          Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Gragil Associates, Inc.                                     On which entry in Part 1 or Part 2 did you list the original creditor?
Name
29 Winter St.                                               Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
PO Box 1010                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Pembroke                        MA      02359
City                            State   ZIP Code


Michael A. Kelly, Esq.                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Kelly, Souza, Rocha & Parmenter, P.C                        Line   4.12 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
98 Front St., 2nd Floor                                                                        Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
New Bedford                     MA      02740
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10
                Case 19-13616             Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                          Desc Main
                                                       Document     Page 32 of 61
Debtor 1       Catherine A Costa                                                       Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $48,201.63


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $48,201.63




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
                  Case 19-13616             Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                             Desc Main
                                                         Document     Page 33 of 61
 Fill in this information to identify your case:
 Debtor 1              Catherine             A                      Costa
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Barnstable Housing Authority                                                 Residential lease
           Name
                                                                                        Contract to be ASSUMED
           146 South St.
           Number    Street



           Hyannis                                      MA        02601
           City                                         State     ZIP Code

 2.2       Toyota Financial Services                                                    Vehicle lease
           Name
                                                                                        Contract to be ASSUMED
           Lending Team
           Number    Street
           PO Box 9786
           Cedar Rapids                                 IA        52409-0004
           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
               Case 19-13616            Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50                               Desc Main
                                                      Document     Page 34 of 61
 Fill in this information to identify your case:
 Debtor 1            Catherine           A                       Costa
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                        page 1
                 Case 19-13616             Doc 1     Filed 10/24/19 Entered 10/24/19 14:33:50                                   Desc Main
                                                      Document     Page 35 of 61
 Fill in this information to identify your case:
     Debtor 1              Catherine            A                      Costa
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2
     (Spouse, if filing)   First Name           Middle Name            Last Name                               An amended filing

     United States Bankruptcy Court for the:   DISTRICT OF MASSACHUSETTS                                       A supplement showing postpetition
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation
      Include part-time, seasonal,
      or self-employed work.            Employer's name

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State   Zip Code      City                   State   Zip Code


                                        How long employed there?


 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $539.76
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $539.76




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                  Case 19-13616                       Doc 1            Filed 10/24/19 Entered 10/24/19 14:33:50                                              Desc Main
                                                                        Document     Page 36 of 61
Debtor 1        Catherine A Costa                                                                                                  Case number (if known)
                                                                                                                      For Debtor 1                 For Debtor 2 or
                                                                                                                                                   non-filing spouse
                                                                                                          4.
     Copy line 4 here ...................................................................................................................
                                                                                                                                     $539.76
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                        5a.                $94.37
     5b.    Mandatory contributions for retirement plans                                                      5b.                 $0.00
     5c.    Voluntary contributions for retirement plans                                                      5c.                 $0.00
     5d.    Required repayments of retirement fund loans                                                      5d.                 $0.00
     5e.    Insurance                                                                                         5e.                 $0.00
     5f.    Domestic support obligations                                                                      5f.                 $0.00
     5g.    Union dues                                                                                        5g.                 $0.00
     5h.    Other deductions.
            Specify:                                                                                          5h. +                $0.00
6.   Add the payroll deductions.                  Add lines 5a + 5b + 5c + 5d + 5e + 5f +                     6.                 $94.37
     5g + 5h.
7.   Calculate total monthly take-home pay.                          Subtract line 6 from line 4.             7.               $445.39
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                                 8a.                  $0.00
         business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                               8b.                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                          8c.                $21.33
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                            8d.               $0.00
     8e. Social Security                                                                                      8e.           $1,290.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                             8f.                  $0.00
     8g. Pension or retirement income                                                                         8g.                  $0.00
     8h. Other monthly income.
         Specify: Rental Income                                                                               8h. +         $1,600.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                   9.            $2,911.33

10. Calculate monthly income. Add line 7 + line 9.                                                            10.           $3,356.72          +                       =       $3,356.72
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                  11.     +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                  12.             $3,356.72
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                         Combined
                                                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             Loss of rental income, as of November 1, 2019, due to leaving larger house (pending foreclosure).
       Yes. Explain: Loss of child support, as of May 2019, due to child turning 18.
                                 Loss of seasonal employment, as of October 2019.


Official Form 106I                                                                Schedule I: Your Income                                                                           page 2
                 Case 19-13616           Doc 1          Filed 10/24/19 Entered 10/24/19 14:33:50                               Desc Main
                                                         Document     Page 37 of 61
 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Catherine
                           First Name
                                                  A
                                                  Middle Name
                                                                         Costa
                                                                         Last Name
                                                                                                          An amended filing
                                                                                                              A supplement showing postpetition
                                                                                                               chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                             following date:

     United States Bankruptcy Court for the:    DISTRICT OF MASSACHUSETTS                                      MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                       Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                                                                       Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.
                                                                                  Grandson                            18                  No

      Do not state the dependents'
                                                                                                                                          Yes

      names.                                                                                                                              No
                                                                                                                                          Yes

                                                                                                                                          No
                                                                                                                                          Yes

                                                                                                                                          No
                                                                                                                                          Yes

                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                      $216.83
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $190.80
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                          page 1
                  Case 19-13616           Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                 Desc Main
                                                      Document     Page 38 of 61
Debtor 1      Catherine A Costa                                                        Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $362.02
     6b. Water, sewer, garbage collection                                                           6b.                    $30.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $379.31
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                    $777.27
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                    $113.46
10. Personal care products and services                                                             10.                    $55.00
11. Medical and dental expenses                                                                     11.                    $99.47
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $152.72
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                    $30.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.                    $15.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                   $98.17
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: See continuation sheet                                                                 16.                   $146.09
17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Auto Lease                                                17a.                  $494.54
     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
               Case 19-13616              Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                           Desc Main
                                                      Document     Page 39 of 61
Debtor 1      Catherine A Costa                                                                Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: See continuation sheet                                                                   21.    +                $325.76
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $3,486.44
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $3,486.44

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $3,356.72
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $3,486.44
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                   ($129.72)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                See continuation sheet.




 Official Form 106J                                         Schedule J: Your Expenses                                                   page 3
              Case 19-13616          Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                      Desc Main
                                                  Document     Page 40 of 61
Debtor 1    Catherine A Costa                                                             Case number (if known)


16. Other taxes (details):
    Excise Tax                                                                                                             $146.09

                                                                                                Total:                     $146.09


21. Other. Specify:
    Pet Expenses                                                                                                           $131.04
    Grandsons activities                                                                                                    $54.48
    Gifts for holidays/birthdays, etc...                                                                                    $45.40
    Moving Expense                                                                                                          $88.45
    Personal Property Tax                                                                                                    $6.39

                                                                                                Total:                     $325.76


24. Expected increase or decrease in expenses within the year after you file this form:
    Additional rental expense as of September 2019.
    Lower utility bills as of November 1, 2019, due to leaving larger house (Pending foreclosure).
    Lower Home maintenance expense as of November 1, 2019, due to leaving larger house (Pending foreclosure).




 Official Form 106J                                    Schedule J: Your Expenses                                              page 4
                  Case 19-13616                      Doc 1            Filed 10/24/19 Entered 10/24/19 14:33:50                                                   Desc Main
                                                                       Document     Page 41 of 61
 Fill in this information to identify your case:
 Debtor 1                Catherine                     A                             Costa
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $211,350.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                           $1,283.19
     1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................................................................


                                                                                                                                                                            $212,633.19
     1c. Copy line 63, Total of all property on Schedule A/B..........................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                       Your liabilities
                                                                                                                                                                       Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $412,819.26
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $48,201.63
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                        $461,020.89




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $3,356.72
     Copy your combined monthly income from line 12 of Schedule I..............................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                 $3,486.44




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
               Case 19-13616              Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                          Desc Main
                                                       Document     Page 42 of 61
Debtor 1      Catherine A Costa                                                            Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $2,161.09


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                        $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                               $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00

     9g. Total.    Add lines 9a through 9f.                                                                           $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
               Case 19-13616          Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                        Desc Main
                                                   Document     Page 43 of 61
 Fill in this information to identify your case:
 Debtor 1           Catherine           A                   Costa
                    First Name          Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name         Last Name


 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Catherine A Costa                                X
        Catherine A Costa, Debtor 1                            Signature of Debtor 2

        Date 10/24/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
                Case 19-13616                Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                              Desc Main
                                                         Document     Page 44 of 61
 Fill in this information to identify your case:
 Debtor 1             Catherine               A                    Costa
                      First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
         Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                            lived there                                                            lived there

                                                                                       Same as Debtor 1                               Same as Debtor 1


         4 Town Hall Rd.                                    From   1/1/1998                                                        From
         Number      Street                                                      Number      Street
                                                            To     10/1/2019                                                       To


         Truro                     MA       02666
         City                      State    ZIP Code                             City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
                 Case 19-13616             Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                       Document     Page 45 of 61
Debtor 1       Catherine A Costa                                                         Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


          No
          Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income         Gross income           Sources of income        Gross income
                                                  Check all that apply.     (before deductions     Check all that apply.    (before deductions
                                                                            and exclusions                                  and exclusions

From January 1 of the current year until           Wages, commissions,               $3,238.56     Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,                             Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,                             Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY             Operating a business                            Operating a business
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                    Debtor 1                                        Debtor 2

                                                  Sources of income           Gross income         Sources of income          Gross income
                                                  Describe below.             from each source     Describe below.            from each source
                                                                              (before deductions                              (before deductions
                                                                              and exclusions                                  and exclusions

From January 1 of the current year until          Rental Income                     $12,800.00
the date you filed for bankruptcy:                Child Support                      $1,216.00
                                                  Social Security                    $8,877.00


For the last calendar year:                       Rental Income                     $19,200.00
(January 1 to December 31, 2018 )                 Child Support                      $3,328.00
                                YYYY              Social Security                   $15,912.00


For the calendar year before that:                Rental Income                     $19,200.00
(January 1 to December 31, 2017 )                 Child Support                      $3,328.00
                                YYYY              Social Security                   $15,434.00




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                  Case 19-13616                Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                              Desc Main
                                                           Document     Page 46 of 61
Debtor 1         Catherine A Costa                                                             Case number (if known)


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                             Also, do not include payments to an attorney for this bankruptcy case.

                                                               Dates of       Total amount         Amount you          Was this payment for...
                                                               payment        paid                 still owe
Toyota Financial Services
Creditor's name
                                                                                  $1,483.62           $12,686.00            Mortgage
                                                               5/9/19                                                       Car
P.O. Box 15012
Number      Street                                             6/13/19                                                      Credit card
                                                               7/11/19                                                      Loan repayment
                                                                                                                            Suppliers or vendors
Chandler
City
                                     AZ
                                     State
                                              85244-5012
                                              ZIP Code
                                                                                                                            Other


7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.


          No
          Yes. List all payments to an insider.




Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                  Case 19-13616              Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50                         Desc Main
                                                           Document     Page 47 of 61
Debtor 1         Catherine A Costa                                                          Case number (if known)

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

 Part 6:          List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 4
                 Case 19-13616           Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                           Desc Main
                                                     Document     Page 48 of 61
Debtor 1       Catherine A Costa                                                         Case number (if known)

 Part 7:         List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
                 Case 19-13616           Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                    Desc Main
                                                     Document     Page 49 of 61
Debtor 1       Catherine A Costa                                                       Case number (if known)

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 6
                Case 19-13616                Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                             Desc Main
                                                          Document     Page 50 of 61
Debtor 1       Catherine A Costa                                                               Case number (if known)

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Catherine A Costa                                      X
    Catherine A Costa, Debtor 1                                  Signature of Debtor 2

    Date      10/24/2019                                         Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   No
   Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   No
   Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
                  Case 19-13616         Doc 1        Filed 10/24/19 Entered 10/24/19 14:33:50                            Desc Main
                                                      Document     Page 51 of 61
 Fill in this information to identify your case:
 Debtor 1             Catherine           A                      Costa
                      First Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                                amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15

If you are an individual filing under chapter 7, you must fill out this form if:

 creditors have claims secured by your property, or

 you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:          List Your Creditors Who Hold Secured Claims

1.   For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
     fill in the information below.

     Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                       property that secures a debt?                 as exempt on Schedule C?

     Creditor's        Mr. Cooper                                           Surrender the property.                     No
     name:
                                                                            Retain the property and redeem it.          Yes
     Description of    4 Town Hall Road, Truro, MA 02666                    Retain the property and enter into a
     property                                                                Reaffirmation Agreement.
     securing debt:                                                         Retain the property and [explain]:



 Part 2:          List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                               Will this lease be assumed?

     Lessor's name:        Barnstable Housing Authority                                                                 No
     Description of leased Residential lease                                                                            Yes
     property:




Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
              Case 19-13616           Doc 1      Filed 10/24/19 Entered 10/24/19 14:33:50                        Desc Main
                                                  Document     Page 52 of 61
Debtor 1     Catherine A Costa                                                      Case number (if known)

    Describe your unexpired personal property leases                                                         Will this lease be assumed?
    Lessor's name:        Toyota Financial Services                                                             No
    Description of leased Vehicle lease                                                                         Yes
    property:



 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Catherine A Costa                              X
   Catherine A Costa, Debtor 1                           Signature of Debtor 2

   Date 10/24/2019                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
               Case 19-13616         Doc 1     Filed 10/24/19 Entered 10/24/19 14:33:50                Desc Main
                                                Document     Page 53 of 61
                                      UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MASSACHUSETTS
                                              EASTERN DIVISION
  IN RE:   Catherine A Costa                                                        CASE NO

                                                                                   CHAPTER    7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 10/24/2019                                          Signature    /s/ Catherine A Costa
                                                                     Catherine A Costa



Date                                                     Signature
Case 19-13616   Doc 1     Filed 10/24/19 Entered 10/24/19 14:33:50   Desc Main
                           Document     Page 54 of 61
                        Barnstable Housing Authority
                        146 South St.
                        Hyannis, MA 02601



                        Cape Cod Hospital
                        PO Box 55396
                        Boston, MA 02205



                        Cape Cod Othopedics
                        130 North Street
                        Hyannis, MA 02601



                        Capital One Bank USA
                        PO Box 30281
                        Salt Lake City, UT 84130-0218



                        Chase Card
                        PO Box 15123
                        Wilmington, DE 19850



                        Comcast
                        676 Island Pond Rd.
                        Manchester, NH 03109-4840



                        Credit One Bank
                        PO Box 98873
                        Las Vegas, NV 89193



                        Eversource
                        P.O. Box 660753
                        Dallas, TX 75266-0753



                        Eversource
                        P.O. Box 250
                        Norwood, MA 02062
Case 19-13616   Doc 1     Filed 10/24/19 Entered 10/24/19 14:33:50   Desc Main
                           Document     Page 55 of 61
                        Fingerhut/Webbank
                        6250 Ridgewood Rd
                        Saint Cloud, MN 56303-0820



                        First Premier Bank
                        3820 N Louise Ave.
                        PO Box 5524
                        Sioux Falls, SD 57107-5524


                        Gragil Associates, Inc.
                        29 Winter St.
                        PO Box 1010
                        Pembroke, MA 02359


                        John Clark
                        PO Box 680
                        Truro, MA 02666



                        Joyce McIntyre, M.D
                        76 Airline Rd.
                        South Dennis, MA 02660



                        JPMCB Card Services
                        PO Box 15369
                        Wilmington, DE 19850-5369



                        Lending Club Corporation
                        21 Stevenson, Suite 300
                        San Francisco, CA 94105-2985



                        LVNV Funding LLC
                        200 Meeting Street, Ste #206
                        Greenville, SC 29601



                        Maggie Sawyer
                        7 Wildwood Path
                        West Yarmouth, MA 02673
Case 19-13616   Doc 1     Filed 10/24/19 Entered 10/24/19 14:33:50   Desc Main
                           Document     Page 56 of 61
                        Mason Easy Pay
                        PO Box 2808
                        Monroe, WI 53566-8008



                        Masseys
                        PO Box 2822
                        Monroe, WI 53566-8022



                        Merrick Bank
                        PO Box 9201
                        Old Bethpage, NY 11804-9001



                        Michael A. Kelly, Esq.
                        Kelly, Souza, Rocha & Parmenter, P.C
                        98 Front St., 2nd Floor
                        New Bedford, MA 02740


                        Mongomery ward
                        1112 7th Avenue
                        Monroe, WI 53566-1364



                        Mr. Cooper
                        8950 Cypress Waters Blvd
                        Copplee, TX 75019



                        Stoneberry
                        PO Box 2820
                        Monroe, WI 53566-8020



                        Toyota Financial Services
                        PO Box 9786
                        Cedar Rapids, IA 52409-0004



                        Toyota Financial Services
                        Lending Team
                        PO Box 9786
                        Cedar Rapids, IA 52409-0004
               Case 19-13616            Doc 1       Filed 10/24/19 Entered 10/24/19 14:33:50                           Desc Main
                                                     Document     Page 57 of 61
 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Catherine            A                     Costa
                    First Name           Middle Name           Last Name
                                                                                             1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name
                                                                                             2. The calculation to determine if a presumption
                                                                                                 of abuse applies will be made under Chapter 7
                                                                                                 Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS
                                                                                             3. The Means Test does not apply now because
 Case number                                                                                     of qualified military service but it could apply
 (if known)                                                                                      later.

                                                                                                Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

         Not married. Fill out Column A, lines 2-11.

         Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

         Married and your spouse is NOT filing with you. You and your spouse are:

              Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

              Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                         $539.76
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                     $21.33
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                  Case 19-13616                           Doc 1             Filed 10/24/19 Entered 10/24/19 14:33:50                                              Desc Main
                                                                             Document     Page 58 of 61
Debtor 1        Catherine A Costa                                                                                                   Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                                       here                   $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                     $1,600.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                              $1,600.00                                          here               $1,600.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00
8.   Unemployment compensation                                                                                                                 $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................
                                                                                    

                                                                                                              $0.00
         For you............................................................................................................................

         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity,
    or allowance paid by the United States Government in connection with a
    disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page
    and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +

Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                           page 2
                Case 19-13616                     Doc 1           Filed 10/24/19 Entered 10/24/19 14:33:50                                               Desc Main
                                                                   Document     Page 59 of 61
Debtor 1       Catherine A Costa                                                                                  Case number (if known)

                                                                                                                      Column A              Column B
                                                                                                                      Debtor 1              Debtor 2 or
                                                                                                                                            non-filing spouse

11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                             $2,161.09         +                         =        $2,161.09
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                       Total current
                                                                                                                                                                       monthly income

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                               Copy line 11 here  12a.                                $2,161.09
            Copy your total current monthly income from line 11....................................................................................................................

            Multiply by 12 (the number of months in a year).                                                                                                            X        12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.        $25,933.08

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                        Massachusetts

    Fill in the number of people in your household.                                        2

                                                                                                                                                                       $83,326.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.          Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.          Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Catherine A Costa                                                                    X
           Catherine A Costa, Debtor 1                                                                   Signature of Debtor 2

           Date 10/24/2019                                                                               Date
                MM / DD / YYYY                                                                                    MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
Case 19-13616   Doc 1   Filed 10/24/19 Entered 10/24/19 14:33:50   Desc Main
                         Document     Page 60 of 61
Case 19-13616   Doc 1   Filed 10/24/19 Entered 10/24/19 14:33:50   Desc Main
                         Document     Page 61 of 61
